Memorandum by the Court. Appeal from an order denying plaintiff’s cross motion for summary judgment in an action to foreclose a mortgage on real property. The Special Term correctly held that a triable issue of fact was presented as to plaintiff’s good faith in acquiring the promissory note and mortgage. (Personal Property Law, § 403, subd. 3, par. [a].) The order should be modified to provide that defendants may serve an amended answer to allege absence of good faith, should they be so advised. (CPLR 3016, subd. [b]; 3018, subd. [b]; cf. CPLR 3025, subd. [c].) Order modified in accordance with this memorandum decision and, as so modified, affirmed, with costs to respondents. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.